Citation Nr: 1128483	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for sinusitis.

4.  Entitlement to service connection for cysts on nipples and back.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.

6.  Entitlement to service connection for tendonitis of the left ankle.

7.  Entitlement to an increased disability rating for bronchial asthma with chronic obstructive pulmonary disease (COPD), currently evaluated as 60 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a low back disability (on the merits), left ankle condition, and PTSD with depression and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1992 rating decision that denied service connection for pes planus and a lower back disability was not appealed and is final.

2.  Additional evidence associated with the claims file since the October 1992 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for pes planus, and/or does not raise a reasonable possibility of substantiating the claim.

3.  Some of the evidence received since the October 1992 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

4.  The June 2000 rating decision that denied service connection for sinusitis with headaches was not appealed and is final.

5.  Additional evidence associated with the claims file since the June 2000 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for sinusitis, and/or does not raise a reasonable possibility of substantiating the claim.

6.  The Veteran does not currently suffer from cysts on the nipples and back or residuals of cysts.  

7.  The Veteran's bronchial asthma with COPD has been manifested by shortness of breath and wheezing with exertion or exposure to certain contaminants; FEV-1 has consistently been greater than 40 percent predicted and FEV-1/FVC has consistently been greater than 40 percent; daily use of systemic high dose corticosteroids or immuno-suppressive medications is not shown; nor are there weekly asthma attacks with episodes of respiratory failure.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for establishing service connection for cysts on nipples and back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for a rating in excess of 60 percent for bronchial asthma with COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in an April 2009 letter, issued prior to the decision on appeal.  This letter included notice as to what information and evidence is needed to substantiate the claims for service connection, to include the need to submit new and material evidence to reopen the previously denied claims, as well as advising the Veteran of the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided notice regarding what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  It advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

The Veteran was provided a VA general medical examination in May 2009.  Medical opinions were not obtained concerning his claim for service connection for cysts.  The Board, however, finds that no such opinion is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran has current cysts or residuals of cysts.  Consequently, VA is under no duty to obtain medical opinions regarding that issue.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

      A. Bilateral Pes Planus

Service connection for pes planus was previously denied by a rating decision in October 1992, because the evidence reflected that the disability preexisted service and was not aggravated by service.  The evidence at that time included service treatment records, a VA examination report, and the Veteran's lay statements.  The Veteran's enlistment examination in July 1987 revealed abnormal feet with second degree pes planus.  During service the Veteran had multiple complaints regarding his feet and was diagnosed with plantar fasciitis and pes planus.  The Veteran's Medical Board examination in August 1991 again revealed abnormal feet, described as plantar fasciitis.    

The Veteran was afforded a VA examination in February 1992.  The assessment was severe bilateral pes planus.  The Veteran contended that his pes planus was aggravated by service.  

The evidence received since the October 1992 rating decision includes VA outpatient treatment records and the Veteran's lay statements.  The treatment records indicate that the Veteran has painful and pronounced pes planus.  None of the records opine as to the etiology of pes planus or whether such was aggravated during service.  Thus, these records are not material to the claim.  The Veteran has continued to argue that his pes planus was aggravated during service.  This evidence is cumulative and is not considered new and material evidence as the Veteran made these contentions at the time of the previous final denial.    

As there continues to be no evidence showing that the Veteran's pes planus was aggravated by his service other than his own assertions, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

      B. Low Back Disability

Service connection for a low back disability was previously denied by a rating decision in October 1992, because the Veteran did not have a residual disability that was related to his complaints during service.  

The evidence received subsequent to the October 1992 rating decision includes evidence reflecting a current low back disability.  For example, a February 2008 magnetic resonance imaging (MRI) scan showed a mild broad-based disc bulge at L5-S1.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a low back disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  

      C. Sinusitis

Service connection for sinusitis with headaches was previously denied by a rating decision in June 2000, because the evidence did not show that the current sinusitis was related to the Veteran's service.  The evidence at that time included service treatment records, VA outpatient treatment records, a VA examination report, and the Veteran's lay statements.  

The Veteran reported frontal headaches in January 1989.  Examination revealed tender frontal sinuses.  A sinus series showed mild mucosal thickening of both maxillary sinuses and frontal sinuses, which was felt to be sinusitis.  In February 1989, it was noted that the Veteran had improving frontal sinusitis.  Sinuses were normal at the Veteran's Medical Board examination in August 1991, and he denied having sinusitis.  

At a February 1992 VA examination it was also noted that sinuses were within normal limits.  

The Veteran was afforded a VA examination of the sinuses in May 2000.  He complained of headaches that come and go, but denied significant congestion, anterior rhinorrhea, postnasal drip, and any other symptoms.  Sinus X-rays showed ethmoid sinusitis, hypertrophy of the nasal turbinates, and minimal deviation of the nasal septum towards the left.  The diagnosis portion of the examination report noted that the Veteran developed headaches while in the military; however, the current headaches did not seem to have a direct link with his time in the military.  The examiner summarized that even though the Veteran developed headaches in service, there was no cause and effect relationship as the current headaches did not seem to be sinus/nasal in origin. 

The evidence received since the June 2000 rating decision includes private treatment records and the Veteran's lay statements.  Private treatment records from 2002 and 2006 reflect diagnoses of occult sinusitis and acute sinusitis.  

Although the private treatment records suggest the Veteran had sinusitis as recently as 2006, they do not address the etiology of sinusitis; hence, they are not material to this claim as the claim was previously denied because the evidence did not show that current sinusitis was related to the Veteran's service.  The Veteran's contention that he has sinusitis with headaches as a result of his service is cumulative and not considered new and material evidence.  

As there continues to be no evidence showing that the Veteran's sinusitis is the result of his military service, other than his own assertions, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board recognizes that the Veteran received the Southwest Asia Service Medal.  Under 38 C.F.R. § 3.317 (2010), a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).  

In this case, the Veteran has not reported any symptomatology or current cysts.  Thus, it is not the situation where the Veteran has objective indications of a qualifying chronic disability without a diagnosed disability.  Instead, as explained below, he has no current disability or signs or symptoms of a disability.  

Service treatment records reflect that in July 1989 the Veteran complained of a cyst on the lower right side of his back.  The cyst was removed.  In August 1990 he complained of a painful lump in the left breast area.  The plan was to schedule him for a general surgery consultation.  The Veteran's Medical Board examination in August 1991 revealed normal skin other than a scar on the left index finger and several tattoos.  The Veteran denied having tumors, growths, or cysts at that time.  

During the Veteran's February 1992 VA general medical examination, examination of the skin failed to disclose any pathology other than multiple tattoos.  

In his February 2009 claim, the Veteran reported having numerous cysts on both nipples and the left side of his back caused by depleted uranium.  In April 2009, the Veteran reported that his cysts were removed during service (from the back and chest).  In April 2010, the Veteran reported that he had cysts after service too and these were surgically removed.  

During the Veteran's May 2009 VA general medical examination, it was noted that he had no skin lesions.  Thus, the medical evidence indicates that the Veteran does not currently have cysts of the nipples and back or residuals of previous cysts.  

The Veteran in this case has not contended that he has had any cysts since filing his claim for service connection.  Instead, he reports that he had cysts during service.  While he reported having some cysts removed after service, there is no medical or lay evidence that he has had any cysts or residuals of cysts during the appeal period.  Simply put, there is no evidence of a current disability.  

In the absence of current cysts or residuals of cysts, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.  

Here, the Veteran contends that his breathing is labored from cold air, hot air, exertion, diesel fumes, dust particles, colognes, perfumes, etc.  He also reports wheezing and the use of inhalers and a home nebulizer.

Historically, service connection was awarded for bronchial asthma with COPD by a May 1995 rating decision.  A 30 percent disability rating was assigned, effective January 11, 1992.  The current appeal stems from a February 2009 claim for an increased rating.

Under Diagnostic Code 6602, when forced expiratory volume after 1 second (FEV-1) is 71 to 80 percent of predicted or; FEV-1/FVC (forced vital capacity) is 71 to 80 percent, or; intermittent inhalation or oral bronchodilator therapy, a 10 percent evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).  When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation is warranted.  Id.  When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation is warranted.  Id.  When the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications a 100 percent evaluation is warranted.  Id.  

The Board notes that the supplementary information published with promulgation of the rating criteria indicates that post-bronchodilator findings are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).

VA outpatient treatment records show ongoing complaints related to asthma.  In March 2009, it was noted that the Veteran had a history of asthma with no exacerbations since he was last seen.  Pulmonary function tests reportedly showed small airway disease (the specific findings of which are noted below).  The Veteran was using inhalers as prescribed.  He stated that his rescue inhaler use was sporadic and was usually related to extremes of heat and cold.  He also reported that he did not experience shortness of breath while walking on level ground if he paced himself.  He did experience shortness of breath while walking up stairs, which may be accompanied by wheezing.

The Veteran was afforded a VA examination in May 2009.  He complained of shortness of breath and intolerance to diesel fuels.  He also noted a productive cough with whitish sputum, but no hemoptysis or anorexia.  According to the Veteran he gets increased wheezing and shortness of breath going up steps and hills, carrying objects, etc.  He did not have dyspnea on flat surfaces if he paces himself.  He reported using his rescue inhaler occasionally, mainly for exposure to extreme heat or cold, diesel fumes, increased dust in air, grass, exertion, or while carrying weight.  He had been hospitalized twice with total incapacitation and treatment by a physician, once in July 2000 and once in December 1999.  He had been seen in the emergency room numerous times.  He did not require oxygen.  On physical examination, it was noted that the Veteran ambulated 10 feet.  Lungs were clear to auscultation in all lung fields, and there were no extra lung sounds or wheezing.  Pulmonary function test from March 2009 reportedly showed FVC of 106 percent, FEV1 of 93 percent, FEV1/FVC of 66 percent, and DLCO of 96 percent.  The diagnosis was minimal obstructive asthma, stable.  The examiner also noted the presence of small airway disease.  

According to a June 2009 VA outpatient treatment note, the Veteran was able to walk up stairs, hills and do moderate physical activity without exertional symptoms.  During a May 2010 VA annual visit, the Veteran had no shortness of breath, cough, or wheezing.  The diagnosis was asthma.  Pulmonary function tests performed in March 2011 showed FVC of 117 percent, FEV1 of 113 percent, FEV1/FVC of 76 percent, and DLCO of 94 percent.  That same month, the Veteran reported shortness of breath and wheezing with exertion only.  

To warrant a higher rating, the evidence would need to show FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack of asthma per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  In this regard, pulmonary function tests show that post bronchodilation FEV-1 was at worst 93 percent predicted and FEV-1/FVC was at worst 66 percent.  Thus, a higher rating is not warrant based on these findings.  Indeed, the findings on the May 2009 VA examination support only a 30 percent evaluation under the rating criteria and  the findings on the June 2009 outpatient testing support only a 10 percent evaluation.

The Veteran reports two hospitalizations for asthma (prior to the appeal period) and other trips to the emergency room.  However, the Veteran has not reported weekly asthma attacks or any respiratory failure.  Instead, he has described the use of his rescue inhaler as sporadic and occasional.  The medical evidence does not reflect any incidents of respiratory failure or weekly asthma attacks.  The preponderance of the evidence is against a finding that the Veteran has more than one asthma attack per week or any respiratory failure.

Inhaler use does not qualify as systemic use of a corticosteroid or immune-suppressive medication.  The controlling regulation specifically notes that oral and parenteral delivery (through injection) is used for systemic distribution of medication.  An inhaler is not used for systemic distribution; rather, medication is delivered directly to the lungs.  For the above reasons, the Veteran's symptomatology does not more nearly approximate the criteria for a rating in excess of the currently assigned 60 percent rating. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bronchial asthma with COPD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 60 percent for this disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's bronchial asthma with COPD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral pes planus is not reopened, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only the appeal is granted.

New and material evidence having not been received, the claim of entitlement to service connection for sinusitis is not reopened, and the appeal is denied.

Entitlement to service connection for cysts on nipples and back is denied.

Entitlement to an increased disability rating for bronchial asthma with COPD, currently evaluated as 60 percent disabling is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for a low back disability, left ankle condition, and PTSD with depression.  

The Veteran asserts that he has a current low back disability as a result of carrying a heavy pack during service.  

Service treatment records reflect that in October 1988 the Veteran complained of back pain for the past week.  He denied trauma and the assessment was back musculoskeletal pain.  In March 1989, it was noted that the Veteran had mild thoracoscoliosis.  The Veteran again complained of back pain in August 1989.  The Veteran's Medical Board examination in August 1991 revealed a normal spine.  The Veteran denied recurrent back pain at that time.  During a September 1991 evaluation it was also noted that the spine was within normal limits.

During the Veteran's February 1992 VA general medical examination it was noted that the Veteran had some discomfort with full range of motion of the lumbar spine.  There was no tenderness to percussion of the spine or paravertebral muscles.  The examiner's assessment was history of chronic low back pain.  

A March 2000 VA emergency care center note reflects that the Veteran complained of mid to lower back pain for the last few month.  He denied a history of trauma or a strain which may have produced the pain.  The physician found it significant that the Veteran worked as a truck driver for the last six years, driving approximately 12-13 hours a day.  According to the physician, this may be contributing to the back pain.  MRIs and X-rays revealed mild scoliosis and no degenerative joint disease, fracture, or herniation.  The assessment was "Musculoskeletal."  The physician explained that the Veteran had back pain most likely from a muscular strain and that his job as a truck driver was most likely aggravating this. 

Private treatment records include a February 2008 MRI showing mild broad-based disc bulge at L5-S1 which is off toward the right contributing to right foraminal stenosis.  There was no spinal stenosis.  In December 2008, the Veteran complained of low back pain for approximately 18 months that began to progressively worsen over the last few months (at another appointment he reported a 15 year history of low back pain).  The Veteran noted that the pain started largely after his hernia surgery.  Back surgery was performed that same month, and an X-ray showed posterior stabilization between L5 and S1 using pedicle screws and rods and an artificial disc in the L5 disc space.  

The evidence reflects complaints of back pain during service and current low back disability.  Thus, the Board finds that a VA examination is necessary to obtain an opinion as to whether any current low back disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a left ankle condition, service treatment records reflect that in July 1988, the Veteran complained of left ankle pain for the past two days without trauma.  The assessment was mild ankle sprain.  The Veteran's Medical Board examination in August 1991 revealed normal lower extremities.  The Veteran had no complaints concerning his left ankle on the May 2009 VA general medical examination.  However, an April 2010 VA outpatient treatment records note painful pes planus with recurrent Achilles tendonitis, left stage II posterior tibial tendon dysfunction versus neurological weakness, and equines bilateral.  

The Board notes that service connection for pes planus has been denied.  However, the evidence reflects that the Veteran had a mild left ankle sprain during service and currently has complaints concerning his left ankle.  Thus, the Board finds that a VA examination is necessary to obtain an opinion as to whether any current left ankle disability is related to service.   

The Veteran also asserts that he has PTSD or some other mental disorder as a result of his service, particularly his service during the Persian Gulf War. 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, the Veteran has been awarded the Combat Infantryman Badge, thus application of the new regulation appears unnecessary.  

Service treatment records reflect no complaints, diagnoses or treatment for depression or PTSD during service.  At his August 1991 Medical Board examination, the Veteran denied having depression.  The Veteran did report having some anxiety post service in January 1993.  

In a February 2009 statement, the Veteran's wife reported that he talks in his sleep about his military days, noise makes him nervous and causes headaches, and that if startled the Veteran will almost hit her and have a heart attack.  

The Veteran was afforded a VA PTSD examination in May 2009.  He reported that during service a town was bombed shortly after his unit left it, his unit took fire on many occasions but no one hurt, and that on one occasion he thought fog was smoke and that he was under attack but in reality was not.  He also reported a lack of sleep.  He denied psychiatric treatment while in Army.  He had a motorcycle accident with loss of consciousness after service.  The Veteran complained of symptoms of depression for several years.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), unrelated to military service.  The examiner noted that on the Mississippi Scale for Combat-Related PTSD, the Veteran obtained a total score of 104, which is below the cutoff for clinically-significant symptoms of PTSD and this was consistent with his verbal report of only isolated symptoms of PTSD.  According to the examiner, while the Veteran reported some experiences that were personally stressful for him, he did not report experiencing any events that meet criterion A required for a stressor for diagnosis of PTSD.  Furthermore, although the Veteran reported some isolated symptoms of PTSD over the years, he did not report the full symptom constellation required for a diagnosis of PTSD.  He noted that the Veteran had a history of depressive symptoms with occasional PTSD symptoms that were exacerbated over the years by his alcohol abuse.  Since taking Zoloft and decreasing alcohol over the past 2-3 years, the Veteran had reportedly seen improvement.  

VA outpatient treatment records reflect that in November 2005 the Veteran had depression with anxiety, with a possible PTSD component.  In May 2009, the Veteran again reported depression.  At a VA behavior health initial evaluation in July 2010, the Veteran was diagnosed with depressive disorder, NOS; it was noted that the Veteran noticed an increase in irritability after his spinal fusion.  In October 2010, the diagnosis of rule out PTSD was added.  In November 2010, a VA social worker diagnosed PTSD and continued that diagnosis in subsequent records.  In a January 2011 letter, the social worker reiterated his belief that the Veteran had PTSD.  

While psychological testing in May 2009 suggested that the Veteran did not have PTSD, his social worker now indicates that a diagnosis of PTSD is warranted.  As such, a VA mental disorders examination should be scheduled to determine if the Veteran meets the criteria for a diagnosis of PTSD (and if so, to determine the stressor(s) causing the PTSD), and to determine if he has any other mental disability related to his service.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the claim for entitlement to a TDIU could be impacted by the outcome of the claims for service connection.  Accordingly, the issue is intertwined with those claims, and is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Healthcare System in Pittsburgh, Pennsylvania, and the Beaver VA Primary Care Center in Monaca, Pennsylvania, dating since February 2011.

2.  After the development above has been completed to the extent possible, schedule the Veteran for a VA mental disorder examination, to determine whether the Veteran suffers from PTSD or any other mental disorder as a result of his military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should clearly identify all diagnosed mental disorders.  Then, with respect to each such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is medically related to service.  If PTSD is diagnosed, the examiner should specify if the diagnosis is based upon a combat related stressor; in any event, the examiner should specifically note which stressor(s) the diagnosis of PTSD is based upon. 

A complete rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a spine examination, to determine the nature of the Veteran's current low back disorder and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any current low back disorder arose during service or is otherwise related to service, to include the complaints of back pain noted therein.  If the examiner determines that the current low back disorder is related to thoracoscoliosis, the examiner should indicate whether such condition existed prior to service and if so, whether such disorder was permanently worsened beyond normal progression during service.  The medical basis for the conclusions reached should be provided.

4.  Schedule the Veteran for a joints examination, to determine the nature of any left ankle condition and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any current left ankle disorder.  Thereafter, the examiner should provide an opinion as to whether any current left ankle disorder arose during service or is otherwise related to service, to include the mild left ankle sprain during service.  The medical basis for the conclusion reached should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims concerning PTSD with depression, a left ankle condition, a low back condition and TDIU should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


